Citation Nr: 1712380	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  15-03 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the Veteran has excessive income for the receipt of Department of Veterans Affairs (VA) nonservice-connected pension benefits.

(The claims of entitlement to service connection for bladder cancer, parotid neck nodules, bilateral cataracts, residuals of a heart attack, ulcerative colitis and colon cancer are addressed under separate cover.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from July 1953 to July 1957.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 determination by the Detroit, Michigan VA Regional Office (RO).

In October 2016, the Veteran presented testimony before the undersigned Veterans Law Judge at a Board videoconference hearing.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  The Virtual VA electronic folder contains records that are irrelevant or duplicates of those in VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's countable income exceededs applicable income limits.



CONCLUSION OF LAW

The Veteran's countable income is excessive for receipt of VA nonservice-connected pension benefits.  38 U.S.C.A. §§ 1521, 1522 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Nonservice-connected pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  One prerequisite to entitlement is that the veteran's income may not exceed the applicable maximum pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a),(b);  38 C.F.R. § 3.3(a).  Pension benefits are paid at the maximum annual rate reduced by the amount of annual income received by the veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 3.23(a), (b), (d)(4). 

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under  38 C.F.R. § 3.272.  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1),(3). The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273 (c). 

Effective December 1, 2009, the MAPR for a veteran without a spouse or child was $11,830.  See 38 C.F.R. §§ 3.21, 3.23(a)(1); VA Manual M21-1, Part I, Appendix B. 

The Veteran submitted a claim for nonservice-connected pension benefits in April 2010.  In his application, he indicated that he was seeking pension because he had been unable to work due to his colon cancer and parotid nodules in his neck since July 1998.  The claim shows the Veteran was not married and had no dependent children.  There is no subsequent information suggesting a change in his dependency status.  In his application, the Veteran reported monthly income from Social Security of $1,138 (reported as $13,661 annually) and monthly pension income in the amount of $1,937 (reported as $23,244 annually).  He also reported medical expenses (doctors' fees, prescription co-payments, etc.) in the amount of $1,835.  

In October 2011, the RO denied the Veteran's claim of entitlement to nonservice-connected pension benefits on the basis that his income was excessive for receipt of those benefits.  Notably, the RO did not address whether the Veteran was totally and permanently disabled for pension purposes, which is the other prerequisite for receipt of such benefits.  The RO indicated that income information received from the Veteran exceeded the maximum annual limit set by law of $11,830, even considering the Veteran's annual medical expenses.

No additional financial information from the period of the claim was submitted by the Veteran and there is no suggestion in the record that his income has dropped to a level below the maximum annual limit allowable. 

The law is dispositive.  Because the evidence shows that the Veteran's household income exceeded the income limits for payment of nonservice-connected pension benefits, the claim must be denied.


ORDER

The appeal to establish that the Veteran's income is not excessive for the purpose of payment of VA nonservice-connected pension benefits is denied



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


